Citation Nr: 1527373	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Propriety of the reduction in the ratings for right knee disability from a combined 30 percent to 10 percent, effective June 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to June 1980 and from October 1980 to May 1988 with additional periods of National Guard and Reserve service.  This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that reduced the combined rating for the right knee from 30 to 10 percent (by reducing the rating for arthritis / limited motion from 20 to 10 percent, and reducing of the rating for instability from 10 to 0 percent) effective June 1, 2010.

In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The issue addressed by the Board in this case arises on appeal of the RO's decision to reduce the Veteran's right knee disability ratings effective from June 1, 2010, and this appeal is limited to that matter,  i.e., it does not address any further questions regarding the rating(s) for the right knee disability.  [Significantly, the Veteran was assigned a temporary total schedular rating for the right knee under criteria providing for such following a total right knee replacement (in September 2012).  This decision should not be interpreted as disturbing that rating.]


FINDINGS OF FACT

1.  A September 2008 rating decision assigned a combined 30 percent rating for right knee disability (based on a formulation of a 20 percent rating for traumatic arthritis of the knee (under Diagnostic Code (Code) 5010-5261) combined with a 10 percent rating for instability (under Code 5257).

2.  Following a VA examination in November 2009, a December 2009 rating decision proposed to reduce from 30 to 10 percent the combined rating for the right knee disability (by reducing the rating for arthritis/motion limitation from 20 to 10 percent, and reducing the rating for instability from 10 to 0 percent); the Veteran was notified of the proposal in December 2009.

3.  A March 2010 rating decision implemented the proposed reduction of the combined rating for the right knee from 30 to 10 percent, effective June 1, 2010; the overall evidence did not show sustained improvement to the extent of demonstrating that the Veteran had ceased to experience recurrent instances of lateral instability of the right knee nor to the extent of demonstrating that he had ceased to experience limitation of right knee extension at 15 degrees.


CONCLUSION OF LAW

The RO's decision to reduce the combined rating for right knee arthritis with instability and limitation of motion, from 30 percent to 10 percent (by reducing the rating for arthritis / limited motion from 20 to 10 percent, and reducing of the rating for instability from 10 to 0 percent) was not based on a showing of sustained improvement in the disability, and was not proper; restoration of a 30 percent combined rating (and the 20 and 10 percent ratings previously assigned for instability and limitation of motion) is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Codes 5010, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought (restoration of a 30 percent combined rating for the right knee), is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Prior to the rating reductions at issue, the Veteran was assigned a 30 percent (combined) rating for her right knee disability, based on a formulation of 20 percent for traumatic arthritis with limitation of motion (under Code 5010) and 10 percent for instability (under Code 5257).  Effective June 1, 2010, the combined rating for the Veteran's right knee was reduced from 30 to 10 percent (with reduction in the rating for traumatic arthritis with limitation of motion from 20 percent to 10 percent, and reduction in the rating for instability from 10 to 0 percent).

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

38 C.F.R. § 4.71a includes multiple diagnostic codes that evaluate impairment resulting from knee disorders, including Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

The arthritis/limitation of motion rating subject to the contested reduction in this case was assigned with consideration of Code 5261.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that it has reviewed all of the evidence of record, to include the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted above, the reduction at issue was proposed by a December 2009 rating decision, following an examination the previous month.  The March 2010 reduction action took place more than 60 days thereafter, and after the Veteran was notified of her right to challenge the proposed reduction and afforded opportunity to present evidence and/or have a hearing.  The reduction was made effective prospectively, as provided by regulation.  Based on the foregoing, the Board finds that the RO satisfied the due process requirement for making a reduction which results in reduced compensation effective at least 60-days prospectively.   38 C.F.R. § 3.105(e).  Nonetheless, the Board finds that based on the evidence of record, the reduction was not proper.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  For a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

A November 2009 VA examination report indicates, in pertinent part for the right knee: "Current exam negative for deficit of range of motion.  DeLuca criteria unable to be assessed properly due to high (maximum) degree of pain noted per Veteran."  The November 2009 VA examination report also indicates that the examiner found the right knee's stability was "very good."  Notably, the VA examiner stated: "Condition appears to remain unchanged compared to prior C&P evaluations noted."  Based upon these findings, the RO proposed to reduce the Veteran's right knee disability ratings, finding that manifestations no longer included instability or a limitation of extension at 15 degrees (or other limitations qualifying for the rating).

Significantly, the record otherwise documents that subsequent to the rating reduction, the Veteran underwent total right knee replacement surgery (suggesting, at least, a severity of knee disability greater than that contemplated by a 10 percent rating) reflect by increase in the right knee disability rating to 100 percent beginning in September 2012.

Regarding limitation of right knee motion, the Veteran has testified including at the May 2015 Board hearing) that prior to her right total knee replacement surgery in 2012 she never recovered the functional ability to straighten her right leg at the knee beyond approximately the 20 degree position (indicating a limitation at least as severe as the limitation of extension at 15 degrees position contemplated by a 20 percent rating under Code 5261).  The Board finds the Veteran's testimony to be credible, especially in the context of the medical history of her traumatic right knee disability that led to a total replacement in 2012.  The November 2009 VA examiner reported a normal range of motion, but also reported that functional limitation of that motion associated with pain could not be assessed because the Veteran was in too much (10/10) pain.  The Board finds the Veteran's report of pain to be credible and consistent with the other information available regarding the history of her traumatic right knee injury.  Accordingly the Board finds that the inability to assess functional limitation of the Veteran's right knee range of motion due to credible reports of pain during the testing strongly suggests that the Veteran had not experienced a genuine meaningful improvement in her functionally available right knee range of motion under the ordinary conditions of daily life.

The Board also finds it noteworthy that the November 2009 VA examiner characterized the Veteran's right knee disability as essentially "unchanged" in comparison to prior evaluations, further suggesting that the right knee disability had not meaningfully and functionally improved.  The Board finds that the November 2009 VA examination report finding, that pertinent functional testing of the right knee motion was impossible due to the joint being too painful for her to participate, does not present a sufficient demonstration of meaningful improvement in her functional range of right knee motion under the ordinary conditions of daily life to support a reduction in her disability rating under Code 5010-5261.

Regarding the rating under Code 5257 for instability, the Veteran has testified that she never ceased to experience instability in her right knee prior to her right knee total replacement in 2012 (and required constant use of a knee brace to manage the instability).  The Board finds the Veteran's testimony in this regard credible and consistent with the shown history of her right knee injury.  The November 2009 VA examiner found no instability on testing and this was the only VA examination finding relied upon by the RO in its determination to reduce the rating for instability from 10 to 0 percent.  The Board notes that the 10 percent rating for instability under Code 5257 had been in effect since June 16, 2008, and that this specific rating had been in effect for less than five years at the time of reduction in June 2011.  However, for the period from July 1999 to June 16, 2008, a higher 20 percent rating was in effect for right knee instability.  Thus, the Board finds it appropriate to recognize that the appellant had a rating of 10 percent or greater under Code 5257 for right knee instability for well over five years when the RO proposed to reduce that rating to 0 percent.  Although this history may not formally constitute a stabilized rating (because it was not at the same level throughout, and the past reduction of the stabilized 20 percent rating to 10 percent is not on appeal), it is a context that heightens the Board's scrutiny of the RO's reliance upon a single November 2009 VA examination to find that the Veteran's right knee had ceased to manifest even slight instability.

The November 2009 VA examination report indicates that the thoroughness of the testing was compromised by the Veteran's report of maximum (10/10) pain during the testing; the Board is not persuaded that the failure to elicit detectable instability during that examination is a persuasive indication of a sustained cessation of her experiencing instability in the knee under the ordinary conditions of daily life.  The Board again finds noteworthy that the November 2009 VA examiner characterized the Veteran's right knee disability as essentially "unchanged" in comparison to prior evaluations, suggesting there was no meaningful improvement.  The requirement for a total right knee replacement in 2012, is further indication that the Veteran's right knee instability had entirely resolved in November 2009 or that a sufficient sustained improvement warranting reduction of the rating under Code 5257 to 0 percent was shown.

On longitudinal review of the record, and resolving reasonable doubt in the Veteran's favor (as required) the Board finds that sustained material improvement in the service-connected limitation of motion and instability of the right knee at the time of the reduction at issue is not shown.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while a single VA examination upon which the reduction was based appears to show an absence of limitation of motion or structural instability of the right knee, the Veteran's credible testimony describes her continuing to experience instability requiring stabilization with a brace at that time and a consistent inability to straighten her knee beyond approximately the 20 degree position (until undergoing a total knee replacement in September 2012).  Accordingly, restoration of the 20 percent rating for limitation of motion to no further than the 15 degree position, and the 10 percent rating for slight instability of the right knee is warranted, and in turn restoration of the 30 percent combined rating for the right knee disability from the date of reduction is warranted.


ORDER

The appeal challenging the propriety of the reduction in the 30 percent rating for the Veteran's right knee disability to 10 percent effective June 1, 2010, and seeking restoration of the 30 percent rating for the right knee disability from that date is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


